DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments (see pages 8-11), filed on the 23rd of March, 2022, with respect to the rejection(s) of Claims 1, 7-9, 15-17 and 20 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2019/0021007 A1 to Zhou et al (Zhou), in view of Publication No.: US 2018/0124858 A1 to Gan et al. (Gan), Claims 2, 5, 10, 13 and 18 under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Gan and further in view of Publication No.: US 2017/0294992 A1 to Chu et al. (Chu) and Claims 6, 14 and 19 under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Gan and further in view of Publication No.: US 2019/0090140 A1 to Bahr, John C (Bahr) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
3.	Claims 1-20 are allowed.  Independent Claim 1 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘determining by the second AP based on the identification information, that the first AP configures a spatial reuse opportunity for the second AP to perform data transmission, and sending, by the second AP, a downlink frame to at least one second STA associated with the second AP during an uplink data transmission performed by at least one first station (STA) associated with the first AP’ in communication with other limitation(s).
Independent Claim 9 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘determine, based on the identification information, that the first AP configures a spatial reuse opportunity for the second AP to perform data transmission, and send a downlink frame to at least one second STA associated with the second AP during an uplink data transmission performed by at least one first station (STA) associated with the first AP’ in communication with other limitation(s).
Independent Claim 17 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘generate a radio frame that comprises identification information, wherein the identification information configures a spatial reuse transmission opportunity for a second AP to perform data transmission, and enables the second AP to send a downlink frame to at least one second station (STA) associated with the second AP during an uplink data transmission performed by at least one first station (STA) associated with the first AP; and a transceiver to send the radio frame to the second AP’ in communication with other limitation(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463